Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/430683 filled on 06/04/2019.
Claims 1-31 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1 recites communications with a nurse call station, communication with a hub controller and a link for receiving software updates. The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a patient hub, a nurse call interface, a hub controller, and a hub interconnect such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Para. 8  where “In an aspect of the present disclosure, a nurse call system is 
presented.  The nurse call system may include a patient hub.  The patient hub may include a nurse call interface circuit configured to be in electronic communication with a nurse call patient station.  The patient hub may further include a hub controller in electronic communication with the 
Para. 9, where “ The PID may further include a PID memory unit.  The PID may be 
configured to load the PID software update into the PID memory unit.  In one 
embodiment, the PID may be configured to load the PID software update into the 
PID memory unit only if the PID software update has been verified as genuine.  
The PID may further include a PID memory recovery module configured to load a 
previous PID software version into the PID memory unit if the PID software 
update fails to load”. 

Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-31 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-15, 21-25, and 31 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ferguson et al. (US 2009/0217080 A1).

As per claim 1, a nurse call system, comprising: 
Ferguson teaches:
a patient hub, comprising: 
a nurse call interface circuit configured to be in electronic communication with a nurse call patient station (Fig. 1 and abstract); and 
a hub controller in electronic communication with the nurse call interface circuit (Fig. 1 and Para. 42); and 
a patient interaction device ("PID"), comprising (Para. 28 and 63): 

a wireless communication link for receiving a PID software update (Para. 57 and 59).

As per claim 2, Ferguson teaches the nurse call system of claim 1, wherein the PID software update is a PID firmware update (Para. 60).

As per claim 3, Ferguson teaches the nurse call system of claim 1, wherein the PID software update is a PID operating system update (Para. 59).

As per claim 4, Ferguson teaches the nurse call system of claim 1, wherein the PID further comprises a PID memory unit, and the PID is configured to load the PID software update into the PID memory unit (para. 57-60).

As per claim 5, Ferguson teaches the nurse call system of claim 4, wherein the PID is configured to load the PID software update into the PID memory unit only if the PID software update has been verified as genuine (Para. 59).

As per claim 11, Ferguson teaches the nurse call system of claim 1, wherein the PID is a pillow speaker (Para. 38).



As per claim 13, Ferguson teaches the nurse call system of claim 12, wherein the hub software update is a hub firmware update (Para. 60).

As per claim 14, Ferguson teaches the nurse call system of claim 12, wherein the hub controller comprises a hub memory unit, and the hub controller is configured to load the hub software update into the hub memory unit (Para. 59-62).

As per claim 15, Ferguson teaches the nurse call system of claim 14, wherein the hub controller is configured to load the hub software update into the hub memory unit only if the hub software update has been verified as genuine (Para. 59-62).

As per claim 21, Ferguson teaches the nurse call system of claim 12, wherein the PID is a pillow speaker (Para. 38).

As per claim 22, Ferguson teaches the nurse call system of claim 1, wherein the PID is further configured to receive a nurse call software update received via the wireless communication link and to transmit the nurse call software update to the hub controller via the hub interconnect, and wherein the hub controller is configured to 

As per claim 23, Ferguson teaches the nurse call system of claim 22, wherein the nurse call software update is a nurse call firmware update (Para. 55 and 60).

As per claim 24, Ferguson teaches the nurse call system of claim 22, wherein the nurse call interface circuit comprises a nurse call memory unit, and the nurse call interface circuit is configured to load the nurse call software update into the nurse call memory unit (Para. 55 and 60-61).

As per claim 25, Ferguson teaches the nurse call system of claim 24, wherein the nurse call interface circuit is configured to load the nurse call software update into the nurse call memory unit only if the nurse call software update has been verified as genuine (Para. 59 and 60-62).


As per claim 31, Ferguson teaches the nurse call system of claim 22, wherein the PID is a pillow speaker (Para. 38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-10, 16-20, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ferguson et al. (US 2009/0217080 A1) in view of Hoffman et al. (US 2014/0109075 A1). 

As per claim 6, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the PID further comprises 


As per claim 7, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches nurse call system of claim 4, wherein the PID is configured to produce a confirmation sound when the PID software update is successfully programmed into the PID memory unit (Para. 39,41, and 44). The motivation to combine references is the same as seen in claim 6.

As per claim 8, Ferguson teaches the nurse call system of claim 7, wherein the confirmation sound is produced by an audio speaker (Para. 3 and 38).

As per claim 9, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches the nurse call system of claim 4, wherein the PID is configured to produce a confirmation notice when the PID software update is successfully programmed into the PID memory unit (Para. 39, 41, and 44). The motivation to combine references is the same as seen in claim 6. 



As per claim 16, Ferguson teaches the nurse call system of claim 14. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 14, wherein the hub controller further comprises a hub memory recovery module configured to load a previous hub software version into the hub memory unit if the hub software update fails to load (Para. 35). The motivation to combine references is the same as seen in claim 6.

As per claim 17, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 14, wherein the PID is configured to produce a confirmation sound when the hub software update is successfully programmed into the hub memory unit (Para. 39, 41, and 44). The motivation to combine references is the same as seen in claim 6.

As per claim 18, Ferguson teaches the nurse call system of claim 17, wherein the confirmation sound is produced by an audio speaker (Para. 38).

As per claim 19, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of 

As per claim 20, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 19, wherein the confirmation notice is shown by a display screen (Para. 39, 41, and 44).The motivation to combine references is the same as seen in claim 6.

As per claim 26, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 24, wherein the nurse call interface circuit further comprises a nurse call memory recovery module configured to load a previous nurse call software version into the nurse call memory unit if the nurse call software update fails to load (Para. 35) .The motivation to combine references is the same as seen in claim 6.

As per claim 27, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 24 wherein the PID is configured to produce a confirmation sound when the nurse call software update is successfully programmed into the nurse call memory unit.

As per claim 28, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of 

As per claim 29, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 24, wherein the PID is configured to display a confirmation notice the nurse call software updated is successfully programmed into the nurse call memory unit (Para. 39, 41, and 44). The motivation to combine references is the same as seen in claim 6.

As per claim 30, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 29, wherein the confirmation notice is shown by a display screen (Para. 39, 41, and 44). The motivation to combine references is the same as seen in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Collins, Jr et al. (US 8536990 B2) teaches a hospital bed with nurse call system unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686